Citation Nr: 1214806	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  06-07 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for lumbar strain with degenerative joint and degenerative disc disease, prior to May 23, 2011.

2.  Entitlement to a rating in excess of 40 percent for lumbar strain with degenerative joint and degenerative disc disease, since May 23, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to June 1996.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2007 rating decision in which the RO, inter alia, continued a 10 percent rating for lumbosacral strain with degenerative joint and disc disease.  In March 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2007.

In a September 2007 rating decision, the RO inter alia, granted service connection for radicular pain in the right and left lower extremities, each rated 10 percent disabling, effective November 14, 2005.  The Board notes that the Veteran did not not appeal the ratings for the extremities.

In July 2006, the Veteran and his wife testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record. 

In March 2009, the Board, inter alia, remanded the claim for a rating in excess of 10 percent for lumbar strain with degenerative joint and degenerative disc disease to the RO, via the Appeals Management Center (AMC) in Washington, DC., for additional development.  After accomplishing the requested action, the AMC continued to deny the claim (as reflected in a June 2010 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration.  In January 2011, the Board again remanded the Veteran's claim to the RO, via the AMC, for additional development.  After accomplishing the requested action, the RO/AMC granted a rating of 40 percent, effective May 23, 2011 (as reflected in an August 2011 rating decision and SSOC) and returned the appeal to the Board for further consideration.

For the reasons expressed below, the matters remaining on appeal are, again, being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.
REMAND

Unfortunately the Board finds that further RO action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

The record reflects that the Veteran is currently assigned a 10 percent rating for lumbosacral strain with degenerative joint and degenerative disc disease.  In a September 2007 rating decision, the RO granted a separate 10 percent rating for each lower extremity for radicular pain associated with lumbar spine disability, effective November 14, 2005 (the date of the claim for increase).  The Veteran has not indicated that he disagrees with the ratings assigned to his lower extremities but he has continued to disagree with the 10 percent rating assigned for his lumbar spine.

In this case, the report of a January 2007 VA examination reflects that the range of motion of the Veteran's lumbosacral spine was from 20-30 degrees on extension to 90 degrees on forward flexion.  Lateral bending was to 20 degrees, bilaterally.

The Veteran's SSA records include a July 2007 Disability Determination Evaluation.  The ranges of motion of the Veteran's thoracolumbar spine were 10 degrees on extension, 15 degrees on forward flexion, 15 degrees bilaterally on lateral bending, and 15 degrees on rotation, bilaterally.  These findings were significantly worse than were shown during the January 2007 VA examination.

Accordingly, in view of the disparity between the findings of the January 2007 VA examination and the July 2007 SSA evaluation (only 7 months apart), and any worsening of the disability that these findings may have represented, in January 2011, the Board remanded the Veteran's claim for more contemporaneous medical findings to evaluate the Veteran's low back disability. 

Pursuant to the Board's January 2011 remand, the Veteran underwent a VA examination for the lumbar spine in May 2011.  The report of that examination reflects that the range of motion of the Veteran's lumbosacral spine was from 0 degrees on extension to 20 degrees on forward flexion.  Lateral bending was to 20 degrees, bilaterally, and 0 degrees on rotation, bilaterally.  At that time, the Veteran complained of bowel incontinence for the past three months that occurred every one to two weeks.

The Board notes, however, that, although the VA examiner did not clearly indicate as much, the May 2011 VA examination report suggests that the Veteran may have bowel dysfunction attributable to his service-connected lumbar spine disability.  See Note (1) to the General Rating Formula for Diseases and Injuries of the Spine (providing that objective neurologic abnormalities, such as bowel or bladder impairment, should be evaluated separately from orthopedic abnormalities attributable to a service-connected spine disorder).  38 C.F.R. § 4.71a.

Accordingly, the RO should forward the claims file to the physician who performed the May 2011 VA examination for an addendum opinion addressing whether the Veteran has any bowel dysfunction which constitutes a separately ratable neurological manifestation of his low back disability.  The RO should only arrange for further examination of the Veteran if the May 2011 VA examiner is unavailable, or if further examination of the Veteran is deemed necessary.  In addition, since there is a disparity in the Veteran's range of motion findings as reported on VA examination in January 2007 when compared to those reported on July 2007 SSA evaluation, a retrospective opinion regarding the Veteran's low back disability, from the date the Veteran filed an increased rating claim in November 2005, would also be helpful in resolving the increased rating claims on appeal.

The Veteran is hereby advised that failure to report to any scheduled examination, without good cause, shall result in denial of the claims for increase.  See 38 C.F.R. § 3.655(a), (b)(2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

The record also reflects that there may be outstanding VA medical records pertinent to the claims on appeal.  The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Fayetteville, North Carolina, dated in July 6, 2011; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since July 6, 2011.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claims on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3)  (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the RO should specifically request that the Veteran furnish any necessary authorization to enable it to obtain the records identified above.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  The RO's adjudication of the claims for higher ratings should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) pursuant to Hart v. Mansfield, 21Vet. App. 505 (2007), is appropriate.  The RO's adjudication of the claims should also include consideration of all evidence added to the record since the RO's last adjudication of the claims.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Fayetteville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, since July 6, 2011.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in May 2011 for an addendum opinion.  Specifically, the physician should address whether the Veteran has any bowel dysfunction which constitutes a separately ratable neurological manifestation of his low back disability.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should identify all neurological impairment (other than radiculopathy) associated with the Veteran's lumbar strain with degenerative joint and degenerative disc disease, to particularly include any bowel dysfunction.  For each such identified neurological impairment, the examiner should indicate whether such impairment constitutes (a) separately ratable manifestation(s) of the service-connected low back disability; and if, so, the examiner should assess the severity of such manifestation(s).

The examiner should specifically indicate whether, at any point since the November 2005 claim for increase, the record reflects any change(s) in the severity of the Veteran's low back disability (with associated neurological manifestation(s); and, if so, should indicate the approximate dates(s) of any such change(s).

Considering all neurological and orthopedic examination findings, the examiner should also render findings particularly responsive to the criteria for rating IVDS-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician).  If the Veteran had incapacitating episodes associated with his low back disability, the examiner should specify whether, over the past 12 months, such episodes have had a total duration of (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

The examiner should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claims on appeal.

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claims for increase, the RO should apply the provisions of 38 C.F.R. § 3.655(a), (b), as appropriate.

Otherwise, the RO should adjudicate each claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the RO's last adjudication of the claims (to include, in connection with the claims for increased ratings, consideration of  whether staged rating, pursuant to Hart (cited above), is appropriate.

8.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


